EXHIBIT 12 NORTHWEST NATURAL GAS COMPANY Computation of Ratio of Earnings to Fixed Charges January 1, 2004 – June 30, 2009 (Thousands, except ratio of earnings to fixed charges) (Unaudited) 12 Months Six Months(1) Ended Ended Year Ended December 31, June 30, June 30, 2008 2007 2006 2005 2004 2009 2009 Fixed Charges, as defined: Interest on Long-Term Debt $33,605 $34,294 $34,651 $34,330 $33,776 $34,533 $17,799 Other Interest 4,022 4,116 4,648 2,665 2,184 3,578 1,120 Amortization of Debt Discount and Expense 700 711 716 808 773 965 616 Interest Portion of Rentals 1,551 1,523 1,465 1,357 1,489 1,646 867 Total Fixed Charges, as defined $39,878 $40,644 $41,480 $39,160 $38,222 $40,722 $20,402 Earnings, as defined: Net Income $69,525 $74,497 $63,415 $58,149 $50,572 $73,509 $50,449 Taxes on Income 40,678 44,060 36,234 32,720 26,531 43,493 30,279 Fixed Charges, as above 39,878 40,644 41,480 39,160 38,222 40,722 20,402 Total Earnings, as defined $150,081 $159,201 $141,129 $130,029 $115,325 $157,724 $101,130 Ratio of Earnings to Fixed Charges 3.76 3.92 3.40 3.32 3.02 3.87 4.96 (1)A significant part of the business of NW Natural is of a seasonal nature; therefore, the ratios of earnings to fixed charges for the interim periods are not necessarily indicative of the results for a full year.
